 

Exhibit 10.1

 

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment”) is
dated as of October 24, 2018, and executed by SS GROWTH OPERATING PARTNERSHIP,
L.P. and certain affiliated entities signatory hereto (hereinafter,
collectively, “Borrower”), the Lenders, and KEYBANK NATIONAL ASSOCIATION,
(hereinafter, the “Administrative Agent”), for itself and for the Lenders in
consideration of mutual covenants contained herein and benefits to be derived
herefrom.  Unless otherwise defined herein, capitalized terms used herein shall
have the same meaning provided for in the Original Credit Agreement.

 

RECITALS

 

WHEREAS, Borrower, Administrative Agent and Lenders are parties to that certain
Amended and Restated Credit Agreement dated as of December 20, 2017 (as amended,
the “Original Credit Agreement”), whereby the Lenders have agreed to make
revolving loans to Borrower in accordance with the terms and conditions of the
Original Credit Agreement; and

 

WHEREAS, Borrower, Administrative Agent, and the Lenders, have agreed, on the
conditions provided for herein, to amend certain terms and provisions of the
Original Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the above premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, Borrower and the Administrative Agent hereby covenant and agree as
follows:

 

1.The definition of Maturity Date in the Original Credit Agreement is hereby
deleted in its entirety and shall be replaced by the following:

 

““Maturity Date” means February 18, 2019.”

 

2.As of the date hereof and in accordance with Section 2.05 of the Original
Credit Agreement, Borrower hereby reduces the amount of the Commitment pursuant
to the Original Credit Agreement to $28,000,000.00.  In connection therewith
Schedule 2.01 of the Original Credit Agreement is hereby replaced with Schedule
2.01 attached hereto and made a part hereof.

 

3.Extension Fee.  Borrower and Administrative Agent hereby agree that in
connection with the extension of the Loan pursuant to this Amendment, Borrower
shall pay an extension fee in an amount equal to $21,000.00 (seven and one-half
(7.5) basis points of the aggregate Commitments of the Lenders).

 

4.Additional Representations and Warranties.  Each Borrower represents and
warrants as follows:

 

-1-

--------------------------------------------------------------------------------

 

(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

 

(b)This Amendment has been duly executed and delivered by each Borrower and
constitutes such Borrower’s legal, valid and binding obligations, enforceable in
accordance with its terms.

 

(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by Borrowers
of this Amendment.

 

(d)The representations and warranties contained in Article III of the Original
Credit Agreement are true and correct in all material respects on and as of the
date hereof, with the same force and effect as if made on and as of the date
hereof (except for any representations and warranties that expressly refer to
another date, which shall be true and correct in all material respects as of
such date).

 

(e)No Event of Default or Default under the Original Credit Agreement has
occurred and is continuing on the date hereof.

 

5.Continuing Validity.  Except as expressly amended hereby, the remaining terms
and conditions of the Original Credit Agreement shall continue in full force and
effect.  All future references to the “Credit Agreement” shall be deemed to
include references to the Original Credit Agreement, as amended by this
Amendment.  

 

6.Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of the successors and assigns of the parties hereto.

 

7.Multiple Counterparts.  For the purpose of facilitating the execution of this
Amendment as herein provided and for other purposes, this Amendment may be
executed simultaneously in any number of counterparts, each of which
counterparts shall be deemed to be an original, and such counterparts shall
constitute and be one and the same instrument.  Signatures delivered by
facsimile or PDF shall have the same legal effect as originals.

 

8.GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

[SIGNATURE PAGES TO FOLLOW]

 

-2-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower and Administrative Agent have caused this Amendment
to be duly executed and delivered as a sealed instrument as of the date first
written above.

 

BORROWER:

 

SS GROWTH OPERATING PARTNERSHIP, L.P.

a Delaware limited partnership

 

By:Strategic Storage Growth Trust, Inc.,

a Maryland corporation, its General Partner

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title:Chief Executive Officer

 

SSGT 3252 N US HIGHWAY 1, LLC,

SSGT 4866 E RUSSELL RD, LLC,

SSGT 4349 S JONES BLVD, LLC

SSGT 1302 MARQUETTE DR, LLC

SSGT 1001 TOLLGATE RD, LLC

SSGT 1111 W GLADSTONE ST, LLC

SSGT 7760 LORRAINE AVE, LLC

SSGT 7211 ARLINGTON AVE, LLC

SSGT 3850 AIRPORT RD, LLC

SSGT 8239 BROADWAY ST, LLC

SSGT 1671 NORTHPARK DR, LLC

SSGT 500 LAREDO ST, LLC

SSGT BORDEN PARK, LLC

SSGT 6 SUN ISLAND RD, LLC

each a Delaware limited liability company

 

By:Strategic Storage Growth Trust, Inc.,

a Maryland corporation, its Manager

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title:Chief Executive Officer

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 




[Signature Page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT AND LENDER:

 

KEYBANK NATIONAL ASSOCIATION

 

 

By:/s/ Christopher T. Neil

Name:Christopher T. Neil

Title:Vice President

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

 

 

[Signature Page to First Amendment to Amended and Restated Credit Agreement]

--------------------------------------------------------------------------------

 

GUARANTOR CONFIRMATION

 

The undersigned hereby acknowledges and consents to the foregoing First
Amendment to Credit Agreement and acknowledges and agrees that the undersigned
remains obligated for the various obligations and liabilities of Borrower to the
Administrative Agent and the Lenders under the Amended and Restated Credit
Agreement dated December 20, 2017, as amended, as provided for in that certain
Amended and Restated Guaranty dated December 20, 2017, executed by the
undersigned.

 

 

STRATEGIC STORAGE GROWTH TRUST, INC.,

a Maryland corporation

 

 

By:/s/ H. Michael Schwartz

Name:H. Michael Schwartz

Title: Chief Executive Officer

 

 

 

 

 

 

[Guarantor Confirmation Page to First Amendment to Amended and Restated Credit
Agreement]

--------------------------------------------------------------------------------

 

SCHEDULE 2.01

 

LENDERLOAN COMMITMENT


(Percentage)

 

KeyBank, National Association$28,000,000.00

(100%)

 

 

 

 

 

Schedule 2.01